Title: To James Madison from Thomas Newton Jr., 29 December 1813
From: Newton, Thomas Jr.
To: Madison, James


        
          Dr. Sir
          House of Representatives Decb: 29th. 1813.
        
        Having heard that Mr. Corbin was in view for the office of Collector of the Customs at Norfolk—I feel myself in duty bound to those whom I represent, to state that Mr. Corbin is a federalist. I am persuaded you had no information of this fact at the time he was thought of, this letter bears to you the earliest Knowledge of it. On the score of merit many republicans have an equal, if not a superior claim to Mr. Corbin. I have not the honor of Mr. Corbins acquaintance—I understand that he is a gentleman of an ample fortune; and that he is much esteemed by those who know him—My objections to Mr. Corbin, are his politics. In our part of the Union, federalists already hold the most influential stations. The republicans are silent from prudence, but their sensibilities are touched to the quick. In Commercial Cities the deformities of federalism are greatest. It is in such places that the spirit of intolerance moves and acts like an infuriated Demon. The power which office confers enlarges the sphere for mischief.
        
        Pardon me, Sir, when I ask—honestly ask in the name of the republicans, and in behalf of the principles, which they have uniformly and manfully supported, that no federalist may be appointed, to hold any office Civil or military, in the District, which I have the honor to represent. We have been most cruelly galled and tortured by the federal Yoke in the times of Mr Adams—no wonder can, therefore, be excited, when we shrink with horror, at the bare anticipation of their revival. It is with deep regret, that I address you on this subject. I do so from no personal views, my anxious solicitude for the well being of the cause I advocate, prompts me to action.
        I would willingly suffer the immolation of myself—to perpetuate to posterity, the blessings of our republican institutions. Personally towards you I am sensible of sentiments of sincere esteem and respect, for your great abilities and virtues the just pride of a Virginian—of an American Citizen and for your public services high approbation and gratitude. These are expressions which could be uttered by a Courtier, absolved from all restraints of moral propriety, and from the influence of all the noble and generous feelings of the heart; as well as, by a plain and honest man. There is however, such a marked discrimination between such personages—in language and conduct, as to establish, with the discerning mind, the worth of their respective Characters. The principles and actions of a man, ought to determine his station and rank in Society. These are the criteria by which a right judgment can be formed. The man who takes his direction merely with a view to please and to flatter the great and powerful is as low and contemptible as that one is magnanimous and noble who appears among his fellow men with the erectness of independence, and with the consciousness of moral rectitude. In the expression of my sentiments to you on any subject, I trust, I shall never forget to manifest that respectful deference which is justly due to you; nor to make them worthy of your approbation by giving them the energy and tone of conviction, and of the heart. With sentiments of great esteem and respect I remain Yr. Obt Servt
        
          Tho: Newton
        
      